Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00176-CR

                                        Marcus HIDALGO,
                                            Appellant

                                              v.
                                   The STATE of TexasAppellee
                                      The STATE of Texas,
                                            Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 12-1780-CR
                             Honorable Gary L. Steel, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 7, 2015

AFFIRMED

           Marcus Hidalgo pled guilty to one count of aggravated sexual assault and one count of

indecency with a child, and the trial court sentenced Hidalgo to sixty years’ and twenty years’

imprisonment, respectively, with the sentences to run concurrently. Hidalgo’s court-appointed

attorney filed a brief containing a professional evaluation of the record in accordance with Anders

v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal has no merit. Counsel

provided Hidalgo with a copy of the brief and informed him of his right to review the record and

file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no
                                                                                                 04-14-00176-CR


pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Hidalgo

filed a pro se letter brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. 1 The judgment of the trial court is affirmed. Appellate counsel’s request to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Hidalgo wish to seek further review of this case by the Texas

Court of Criminal Appeals, Hidalgo must either retain an attorney to file a petition for discretionary

review or Hidalgo must file a pro se petition for discretionary review.                      Any petition for

discretionary review must be filed within thirty days from the later of: (1) the date of this opinion;

or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals.

See TEX. R. APP. P. 68.3.          Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                             Karen Angelini, Justice


DO NOT PUBLISH




1
 Because we have determined that the appeal is frivolous, we do not address any of the issues raised by Hidalgo in
his pro se letter brief. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

                                                      -2-